DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to the abstract of the disclosure in the preliminary amendment filed 2/15/19 are acknowledged and accepted.
     The cancellation of Claims 1-6 in the preliminary amendment filed 2/15/19 is acknowledged and accepted.
     The addition of Claims 7-12 in the preliminary amendment filed 2/15/19 is acknowledged and accepted.

Drawings
     The drawings were received on 2/15/19.  These drawings are acceptable.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
     Claims 7-12 are allowed.

EXAMINER'S AMENDMENT
     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Page 15, line 2 of the specification, change “Kilchhoff” to --Kirchhoff--.

Page 21, line 20 of the specification, change “derive” to --drive--.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
     Claim 7 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a capacitance detection apparatus as generally set forth in Claim 7, the apparatus including, in combination with the features recited in Claim 7, an inductor element connected between the first node and the second node and configured to increase a phase difference in the voltage with the specific frequency between the first and second nodes; and an output device configured to output an electric signal corresponding to a capacitance of the tested body on the basis of the phase difference.  Claims 8-12 are dependent on Claim 7, and hence are allowable for at least the same reasons Claim 7 is allowable.


Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 8253426 to Tateishi et al.
U.S. Patent No. 3852662 to Katz.
WO 2019/216274 A1 to Sobukawa et al.
WO 2018/230567 A1 to Teichmann et al.
U.S. Patent No. 7385405 to Chen.
JP 2008-271408 A to Hayakawa.
JP 09-270655 A to Sakai.
WO 2005/088832 A1 to Fujii et al.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
2/10/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872